Citation Nr: 1223458	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-50 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to a disability evaluation in excess of 10 percent for a right scapula (dominant) gunshot wound, muscle group I.  

4.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying the claims currently on appeal.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Waco, Texas in October 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss manifested as a result of noise exposure during active military service.  

2.  The Veteran's tinnitus manifested as a result of noise exposure during active military service.  

3.  The Veteran's moderately severe gunshot wound residuals of the right scapula area, muscle group I, are characterized by pain, limited motion, scarring from a through-and-through missile, and diminished sensation when compared to the uninjured left upper extremity; the disability is not manifested by severe impairment of function.  

4.  The Veteran's right upper extremity is his dominant extremity.  

5.  The Veteran's claim of entitlement to service connection for a lumbar spine disability was previously denied in a January 1975 rating decision.  The Veteran did not appeal this decision and it is now final.  

6.  Evidence received since the January 1975 rating decision does not qualify as new and material evidence sufficient to reopen the Veteran's previously denied claim.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  

2.  The criteria for establishing entitlement to service connection for tinnitus have been met.  

3.  The criteria for establishing entitlement to a 30 percent disability evaluation for the residuals of a gunshot wound, right scapula area, muscle group I, have been met.  38 U.S.C.A. §§ 115, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, Diagnostic Code 5201 (2011).  

4.  The January 1975 rating decision denying the claim of entitlement to service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

5.  New and material evidence has not been received and the claim of service connection for a lumbar spine disability remains closed.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Letters sent to the Veteran in September 2008 and November 2008 addressed all notice elements listed under 3.159(b)(1) and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also notified the Veteran as to why his previously denied claim of entitlement to service connection for a lumbar spine disability had been denied.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in January 2009 and March 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Relevant Facts

The Veteran's service treatment records do not reflect that he suffered from hearing loss during active military service.  However, an audiological evaluation was not performed as part of the Veteran's June 1970 separation examination.  A whisper test was interpreted to be normal, but this test in and of itself is insufficient for compensation purposes.  

There is also no evidence of hearing loss within one year of the Veteran's separation from active duty.  The first evidence of hearing loss of record is an April 2003 VA treatment record.  This record notes that the Veteran was interested in hearing services with VA.  He reported that he had a hearing test by an outside provider and was told he had trouble with high frequency sounds.  He also reported a ten year history of ringing in the ears.  The Veteran was diagnosed with a history of hearing loss secondary to high frequency sounds.  

An audiometric evaluation was performed in May 2003.  This revealed pure tone thresholds, in decibels (dB), to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
45
50
70
LEFT
5
5
25
55
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.  For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2011).  The Veteran was also diagnosed with bilateral high frequency sensorineural hearing loss at this time.  

The Veteran was afforded a VA audiometric examination in March 2009.  The Veteran reported that his hearing loss had been progressive for the past 30 years.  The Veteran reported a history of high noise exposure during military service and extensive post-service occupational noise exposure after working as a machinist for 20 years.  The Veteran also reported that he had tinnitus "forever," but he did not remember whether or not he had it as a child since it was so long ago.  An authorized audiological evaluation revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
55
60
70
LEFT
10
15
35
60
70

Pure tone threshold averages were 50 dB in the right ear and 45 dB in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner diagnosed the Veteran with moderate to severe high frequency sensorineural hearing loss in both ears.  The examiner opined that it was less likely than not that this was a result of noise exposure during military service.  The examiner did not offer a rationale for this opinion, aside for saying she reviewed service medical records, interviewed the Veteran and performed audiometric testing.  

Finally, the Veteran provided testimony in support of his claim in October 2011.  The Veteran reported that his tinnitus existed during military service and that his hearing loss first manifested some 15 to 20 years earlier.  The Veteran described in-service noise exposure of being subjected to weapons such as grenades and/or firearms on a daily basis, as well as helicopters.  He denied significant post-service noise exposure.  The Veteran conceded that he worked as a machinist as noted in his prior examination.  However, he explained that it was his own shop and there was actually little noise produced by this facility.  

Hearing Loss

Upon review of the evidence of record, the Board finds that the evidence of record is at least in equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for bilateral hearing loss.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

During his hearing of October 2011, the Veteran testified to exposure to helicopters, weaponry and a canon blast in close proximity.  The Veteran testified that he did experience hearing loss during military service but that he simply ignored this condition as he was young.  

The Board recognizes that a whisper test performed at the time of separation from active duty was listed as 15/15.  However, such a test is of little probative value.  For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2011).  As an audiometric evaluation was not performed as part of the Veteran's separation examination, the evidence of record does not confirm that his hearing was normal at the time of separation from active duty.  

The Board notes that a March 2009 VA audiologist opined that the Veteran's hearing loss did not manifest as a result of noise exposure during military service.  However, this examiner offered no rationale in support of this conclusion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In summary, the record contains insufficient medical evidence to establish that the Veteran did not suffer from hearing loss at the time of his separation from active duty.  The Veteran has since, however, testified to noticeable hearing loss since his military service.  The record confirms that the Veteran was a rifleman during active duty and that he is the recipient of the Combat Action Ribbon and the Purple Heart.  In light of the Veteran's credible testimony and his documented exposure to noise during military service, the Board has resolved all reasonable doubt in favor of the Veteran and finds that service connection for hearing loss is warranted.  

Tinnitus

When viewed in a light most favorable to the Veteran, the previously outlined facts also demonstrate that the Veteran is entitled to service connection for tinnitus.  Again, the record contains no medical evidence to establish that the Veteran did not suffer from tinnitus during active military service.  During his October 2011 hearing, the Veteran testified to tinnitus ever since his military service.  The Veteran also reported having tinnitus "forever" during his March 2009 VA audiometric evaluation, although he was unable to say definitively whether he suffered from this condition as a child.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Symptomatology of tinnitus is certainly something that the Veteran is competent to testify about.  

In summary, there is insufficient medical evidence of record to demonstrate that the Veteran did not suffer from tinnitus at the time of his separation from active duty.  Likewise, there is not clear and unmistakable evidence of a preexisting condition prior to military service.  The Veteran's mere assertion that he is not certain that this condition existed as a child does not qualify as the clear and unmistakable evidence necessary to overcome the presumption of soundness.  See 38 U.S.C.A. § 1111.  Also, as already discussed, the Veteran's DD-214 confirms noise exposure with his duties as a rifleman and his exposure to combat situations.  As there is nothing of record to call into question the credibility of the Veteran's testimony, the Board finds that when resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  

Increased Disability Evaluation for Muscle Group I

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is currently rated under Diagnostic Code 5301 for an injury to Muscle Group I.  This involves injuries to the (1) trapezius, (2) levator scapulae, and (3) serratus magnus.  These muscles, the extrinsic muscles of the shoulder girdle, perform upward rotation of the scapula and elevation of the arm above shoulder level.  Impaired function of the dominant upper extremity that is (i) slight is rated as 0 percent disabling; (ii) moderate is rated as 10 percent disabling; (iii) moderately severe is rated as 30 percent disabling; and (iv) severe is rated as 40 percent disabling.  The January 2009 VA examiner confirmed that the Veteran was right hand dominant.  

Muscle injuries are evaluated in accordance with 38 C.F.R. § 4.56.  The pertinent provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  

(b) A though-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  

(d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

(1) Slight disability of muscles - 

      (i) Type of Injury.  Simple wound of muscle without debridement or infection.  
      
      (ii) History and Complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  
      
      (iii) Objective Findings.  Minimal scar.  No evidence of fascial defect, atrophy or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles -

	(i) Type of Injury.  Through and through or deep penetrating would of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  

	(ii) History and Complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  

	(iii) Objective Findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles - 

	(i) Type of Injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  

	(ii) History and Complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  

	(iii) Objective Findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles - 

	(i) Type of Injury.  Through and through or deep penetrating wound due to high-velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  

	(ii) History and Complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  

	(iii) Objective Findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56

Relevant Facts

For historical purposes, the Veteran was originally granted service connection for a gunshot wound , right scapula area, muscle group I, in a January 1975 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5301, effective as of September 9, 1974.  In July 2008, VA received the Veteran's claim seeking a higher disability evaluation.  This claim was denied in an April 2009 rating decision.  VA received a timely notice of disagreement from the Veteran in July 2009, but the 10 percent disability evaluation was continued in a November 2009 statement of the case.  The Veteran appealed this decision to the Board in December 2009.  

Upon receipt of his claim, the Veteran was afforded a VA muscular examination in January 2009.  It was noted that while on patrol in Vietnam in 1968, the Veteran sustained a through-and-through gunshot wound, fracturing the right scapula and resulting in a right middle lobe lung contusion.  The Veteran was currently complaining of diminished right grip strength and an inability to raise his right arm due to a stretching or pulling sensation in the posterior scapular area.  Entry and exit wound scars were nonadherent and nontender with no ulceration or breakdown.  There was no tissue loss but there was some loss of shoulder abduction and forward flexion due to pulling in the scar tissue.  Forward flexion was from 0 degrees to 160 degrees and abduction was from 0 degrees to 150 degrees.  Internal and external rotation was from 0 degrees to 90 degrees.  The Veteran denied any pain with these motions.  He also had decreased sensation to sharp-dull testing in the right C6 and C8 dermatomes of the upper extremity with some diminishment of grip strength in the right hand compared to the left.  There was no loss of muscle function.  The Veteran was diagnosed with through and through gunshot wound to the right posterior lateral scapular area with the exit would at the level of T7 on the thoracic spine.  There was tightness in the scar with abduction and forward flexion, preventing the Veteran from fully flexing and abducting.  It was also noted that the Veteran had sensation loss in the upper extremity that he reported had existed since the initial injury.  

Analysis

The Veteran is currently rated as 10 percent disabled under Diagnostic Code 5301.  Under this code, a 10 percent disability evaluation is warranted for moderately impaired function of muscle group 1.  The preponderance of the evidence, however, demonstrates that the Veteran's gunshot wound residuals are more appropriately characterized as "moderately severe."  As such, he is entitled to a disability evaluation of 30 percent for his service-connected gunshot wound to muscle group I.  

Moderately severe muscle injuries, as already noted, are characterized by:

(i) Type of Injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  

	(ii) History and Complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  

	(iii) Objective Findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

The VA examiner noted that the Veteran sustained a through-and-through wound from what was believed to be an AK-47 assault rifle.  According to a February 1970 treatment record, the Veteran's right interscapular scar had partially attached to the underlying muscle.  The Veteran also described signs and symptoms since the original injury, including loss of sensation.  There was also a slight decrease in range of motion due to a "pulling" of the scar tissue.  Finally, there was evidence of entrance and exit wound scarring, as well as objective evidence of diminishment of strength in the right upper extremity when compared with the left.  As such, when viewing the evidence in a light most favorable to the Veteran, the Board finds that he is entitled to a higher disability evaluation of 30 percent for his service-connected gunshot wound of the right scapula area, muscle group I.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to the highest available disability evaluation of 40 percent for his gunshot wound, right scapula area, muscle group I.  As already noted, the highest available disability evaluation of 40 percent is warranted for severe muscle injuries, characterized by:

(i) Type of Injury.  Through and through or deep penetrating wound due to high-velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  

	(ii) History and Complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  

	(iii) Objective Findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

While there is in-service evidence of scarring attaching to the underlying muscle, examination in January 2009 revealed the Veteran's scars to be nonbinding at this time.  The scars were also nontender with no ulceration.  There was no tissue loss evident upon examination and no loss of muscle function.  While there was evidence of some decreased motion and loss of sensation, the examiner did not suggest that these symptoms resulted in "severe" impairment of function.  There is also no evidence of multiple scattered foreign bodies, adhesion of scar, diminished muscle excitability, muscular atrophy, or adaptive contraction of an opposing group of muscles.  See 38 C.F.R. § 4.56(d)(4).  As such, the highest disability evaluation of 40 percent is not warranted.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2011).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2011).  

The preponderance of the evidence of record demonstrates that the Veteran does not suffer from such a degree of functional loss of the right scapula area as to warrant a higher disability evaluation.  The Board is not disputing that the Veteran certainly suffers from functional loss in the right shoulder.  However, a higher disability evaluation contemplates "severe" impairment.  The January 2009 VA examiner noted that the Veteran maintained a significant degree of motion in the shoulder, limited only by his scar tissue.  There was also no loss of muscle function in the right shoulder.  In light of these facts, the Board finds that the Veteran does not suffer from such a degree of functional impairment as to warrant a higher disability evaluation.  

The Board has also considered the lay statements provided by the Veteran in support of his claim.  In October 2011, the Veteran testified that he did not have total muscle control over objects he picked up.  This impacted his current profession, which was noted to be a machinist.  He also indicated that he was using pain medication and pain patches to treat this condition.  While the Board has considered these statements, they do not demonstrate that the Veteran is entitled to the highest available disability evaluation of 40 percent.  The Veteran has maintained significant use of the right upper extremity and has been able to maintain his employment.  As such, the Board finds that the symptoms described by the Veteran are covered in the newly assigned 30 percent disability evaluation.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected gunshot wound, right scapula area, muscle group I, include pain, limited motion, scarring and some loss of sensation.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.73, Diagnostic Code 5301.  This code allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that this disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation.  There also is no evidence of frequent hospitalization.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 30 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Resolving all reasonable doubt in the favor of the Veteran, the Board finds that a disability evaluation of 30 percent is warranted for gunshot wound residuals of the right scapula area, muscle group I.  See 38 U.S.C. § 5107(b).  The claim is granted.  

New and Material Evidence for a Low Back Disability

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Facts and Analysis

The record reflects that the Veteran was previously denied service connection for a disability of the lumbar spine in a January 1975 rating decision.  This claim was denied because there was no evidence showing that this condition was related to military service.  As such, for the evidence to be considered material, it must address this unestablished fact.  

With that having been said, the Board finds that new and material evidence has not been submitted, and as such, this claim cannot be reopened.  The record contains a private treatment record dated July 1998.  This record reflects that the Veteran was suffering from low back pain that had become progressively worse over the prior few weeks.  An April 1999 private treatment record indicates that the Veteran underwent the implantation of a spinal cord stimulator.  According to a March 2000 private treatment record, the Veteran underwent a left sacroiliac joint injection for his left sacroiliitis.  A November 2000 private treatment record also reflects that the Veteran was getting very good relief from a spinal cord stimulator until injuring his back in a motor vehicle accident.  None of these records suggest any correlation between the Veteran's current symptomatology and his military service.  

In July 2007, the Veteran was diagnosed with a compression fracture of the thoracic spine.  Again, there was no suggestion that this condition was somehow related to military service or a service-connected disability.  Rather, an August 2007 private treatment record specifically notes that the Veteran's thoracic spine pain first began in the early part of 2007.  

The Board has also considered the lay statements offered by the Veteran in support of his claim.  In an October 2008 statement, the Veteran asserted that his in-service gunshot wound caused damage to the spine.  The Veteran also testified in his October 2011 hearing that he believed his back pain was related to military service, due to a number of factors including carrying heavy equipment and falling down a hill.  The Veteran's wife also testified during this hearing, but she indicated that she did not remember whether the Veteran complained of back pain at the time of their marriage in the late 1970s.  

While the Board has considered the above testimony, it does not qualify as new and material evidence.  The Board is not calling into question the credibility of the Veteran's assertions that he carried heavy equipment during service, that he may have fallen down a hill, or that he suffered a gunshot wound.  However, evidence of record at the time of the prior denial in January 1975 suggests that no harm arose from these events since the Veteran's lumbar and thoracic spine were normal as of this time.  The Veteran also asserted that he injured his spine after a gunshot wound and that he injured his back during military service in 1972 in his original claim of September 1974.  Therefore, his current assertions do not qualify as "new" evidence.  The Veteran has not provided any new evidence, lay or otherwise, to demonstrate that he suffers from a current disability of the spine that manifested during, or as a result of, active military service.  As such, the lay evidence of record does not qualify as new and material evidence sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability.  









	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for bilateral tinnitus is granted.  

A disability evaluation of 30 percent for gunshot wound residuals, right scapula area, muscle group I, is granted.  

New and material evidence having not been received, the Veteran's claim of entitlement to service connection for a lumbar spine disability is not reopened.  



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


